If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    January 21, 2020
               Plaintiff-Appellee,

v                                                                   No. 344565
                                                                    Ionia Circuit Court
ROBERT L. CHANDLER,                                                 LC No. 2017-017253-FH

               Defendant-Appellant.


Before: O’BRIEN, P.J., and GADOLA and REDFORD, JJ.

PER CURIAM.

        Defendant appeals as of right his jury trial convictions of two counts of assault on a
prison employee, MCL 750.197c. We affirm.

                                            I. FACTS

        On December 26, 2016, correctional officers Cyle Perrien and Derek Miller were on duty
at the Michigan Department of Corrections, Michigan Reformatory. In the performance of her
duties, Officer Perrien wrote defendant a misconduct ticket and reviewed the ticket together with
defendant and Officer Perrien’s sergeant. While returning from lunch, defendant walked by
Officer Perrien, who was seated at a desk, and called her a “lying bitch.” Defendant then
punched still-seated Officer Perrien in the face with a closed fist. Officer Perrien hit the ground
while her colleague, Officer Miller, attempted to subdue defendant. Defendant resisted and
punched Officer Miller twice in the chin. A third correctional officer, Officer Luis Adame, heard
the commotion and went to assist. Officer Adame saw Officer Perrien on the floor and
defendant punching Officer Miller. It took several correctional officers to subdue defendant.

         Both Officers Perrien and Miller were familiar with defendant because he resided in the
prison unit for which they were responsible. After the assaults, defendant wrote two apology
letters, one for Officer Perrien and the other for Officer Miller. These apology letters, which
expressed defendant’s culpability to the assaults, were admitted into evidence without objection.
On February 23, 2017, defendant again admitted to the assaults in a recorded interview with
Michigan State Police Investigator Christian Clute. The prosecution entered the recording of this
interview into evidence without objection and played part of the recording for the jury.


                                                -1-
       Defendant was convicted as stated, and now appeals as of right.

                                  II. DIRECTED VERDICT

        Defendant first argues that the trial court erred by denying defendant’s motion for a
directed verdict because, according to defendant, the prosecution did not present sufficient
evidence to establish that defendant was lawfully imprisoned. We disagree.

       Defendant was convicted under MCL 750.197c. That statute requires the prosecution to
prove that the defendant “(1) was lawfully imprisoned in a place of confinement; (2) used
violence, threats of violence, or dangerous weapons to assault an employee of the place of
confinement or other custodian; and (3) knew that the victim was an employee or custodian.”
People v Neal, 232 Mich. App. 801, 803; 592 NW2d 92 (1998) (Neal I), vacated by People v
Neal, 233 Mich. App. 649; 592 NW2d 95 (1999) (Neal II). Defendant only argues that the
prosecution failed to present sufficient evidence to establish that he was lawfully imprisoned at
the time of the assaults at issue.

        In People v Gaines, 223 Mich. App. 230, 234; 566 NW2d 35 (1997), overruled by Neal II,
233 Mich. App. 649 (1999), this Court held that evidence of a defendant’s incarceration in a state
prison was insufficient to prove the lawfulness of that imprisonment. In Neal I, a panel of this
Court declared a conflict panel with Gaines, explaining, “Were we to consider this issue as a
matter of first impression, we would conclude that a jury could reasonably infer lawful
imprisonment from evidence that the defendant was incarcerated in a state prison.” Neal I, 232
Mich. App. at 805. The special panel convened in Neal II and adopted Neal I’s reasoning and
analysis. Neal II, 233 Mich. App. at 650. Thus, by virtue of Neal II, we are bound by Neal I’s
ruling that “a jury could reasonably infer lawful imprisonment from evidence that the defendant
was incarcerated in a state prison.” Neal I, 232 Mich. App. at 805.

        At trial, the prosecution called several correctional officers who testified about
defendant’s incarceration. From this, the jury could reasonably infer that defendant was lawfully
imprisoned. See id. Defendant recognizes that, so long as Neal II remains good law (which it
does), his argument fails. Because Neal II is a published decision, we are bound under the rule
of stare decisis to follow its ruling. MCR 7.215(C)(2).1

                              III. INEFFECTIVE ASSISTANCE




1
 We decline defendant’s invitation to declare a special panel under MCR 7.215(J)(2) because we
agree with Neal II’s ruling. But even if we did not, our Court Rules do not allow us to declare a
special panel under the circumstances here. Neal II was the decision of a special panel, and
MCR 7.215(J)(6) states, “The decision of the special panel . . . is binding on all panels of the
Court of Appeals unless reversed or modified by the Supreme Court.” (Emphasis added.) Thus,
only our Supreme Court, and not a panel of this Court, may overrule or modify Neal II.


                                               -2-
       Next, defendant argues that he was denied the effective assistance of counsel because
defense counsel failed to exclude what defendant claims were coerced, involuntary confessions.
We disagree.

       To demonstrate ineffective assistance of counsel, “a defendant must show that (1)
counsel’s performance fell below an objective standard of reasonableness and (2) but for
counsel’s deficient performance, there is a reasonable probability that the outcome would have
been different.” People v Trakhtenberg, 493 Mich. 38, 51; 826 NW2d 136 (2012).

        Accepting (for purposes of this opinion) defendant’s assertion that defense counsel
should have been aware of the allegation that defendant’s apology letters were coerced and
therefore should have been excluded, defendant cannot establish that there is a reasonable
probability that, had the letters been excluded, the outcome at trial would have been different.
Besides the testimony of the officers that supported defendant’s conviction, the jury saw
Investigator Clute’s interview with defendant during which defendant made a confession wholly
separate from his apology letters. Defendant does not argue that his confession to Investigator
Clute was involuntary or coerced, and this separate confession independently confirmed
defendant’s culpability.

        Defendant argues that “introduction of a valid confession does not render the introduction
of an involuntary confession harmless or non-prejudicial, because the improperly admitted
confession may ‘interlock’ with and thus reinforce the properly admitted one—as happened
here.” In support of this assertion, defendant cites to Cruz v New York, 481 U.S. 186, 191-192;
107 S. Ct. 1714; 95 L. Ed. 2d 162 (1987). Cruz does not, however, support defendant’s assertion.
Cruz dealt with confessions by codefendants, and its discussion of “interlocking” confessions
was a reference to when a codefendant’s confession confirmed—or “ ‘interlock[ed]’ with”—the
defendant’s confession. Id. at 192. The Cruz Court explained that, in most situations, a criminal
defendant will be seeking to not admit his own confession, so “[a] codefendant’s confession will
be relatively harmless if the incriminating story it tells is different from that which the defendant
himself is alleged to have told” because such a circumstance “gives credence to the defendant’s
assertion that his own alleged confession was nonexistent or false.” Id. In contrast, the Cruz
Court reasoned that a codefendant’s confession is “enormously damaging if it confirms, in all
essential respects, the defendant’s alleged confession.” Id. But the Court noted this “might be
otherwise if the defendant were standing by his confession, in which case it could be said that the
codefendant’s confession does no more than support the defendant’s very own case.” Id.

        While Cruz is largely inapplicable because it deals with the effect of a codefendant’s
confession, we conclude that, to the extent that it is applicable, it supports that the admission of
the allegedly coerced confession was not harmful to defendant. Defendant is not contesting his
confession to Investigator Clute or otherwise claiming that the confession was false or coerced,
so the admission of defendant’s allegedly coerced confession “does no more than support the
defendant’s very own case.” Id.

        We note that, in his interview with Investigator Clute, defendant alleged that some of his
actions were in self-defense, and there is no such mention in the apology letters. Nonetheless,
we reject defendant’s contention that admission of the apology letters “eliminate[d] any
possibility the jury would find that he had acted in self-defense in” striking the officers.

                                                -3-
Defendant told Investigator Clute that he was acting in self-defense only with respect to Officer
Miller; he made no such claim with respect to Officer Perrien. In defendant’s letter to Officer
Miller, defendant wrote that “no matter how I feel I still owe you an apology” because “[y]ou got
hit by me for doing your job . . . .” Thus, defendant in his letter simply admitted that he struck
Officer Miller, which defendant conceded when he asserted that the striking was self-defense.
The letters did not contradict or otherwise undermine defendant’s self-defense claim. Because
the apology letters only established facts that defendant already conceded, we conclude that there
is no reasonable probability that the outcome would have been different had the letters been
excluded. Trakhtenberg, 493 Mich. at 51.

       Affirmed.



                                                            /s/ Colleen A. O’Brien
                                                            /s/ Michael F. Gadola
                                                            /s/ James Robert Redford




                                               -4-